ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to IndAdmission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The respondent was paid $1,500 for representation in a post-dissolution matter, but failed to perform requested work. After the client filed a disciplinary grievance, the respondent agreed to refund the fee upon the client’s agreement to release the respondent from liability and to send a letter to the Commission advising that he did not wish to pursue the grievance. The respondent did- not first advise the client that independent representation was appropriate in connection with the agreement.
Violations: By making an agreement prospectively limiting his liability to the client, where the client was not advised regarding independent representation, the respondent violated Ind.Professional Conduct Rule 1.8(h). By preparing and having the client sign a letter to the Commission advising that the client did not wish to pursue a grievance, the respondent engaged in conduct prejudicial to the administration of justice in violation of Prof.Cond.R. 8.4(d).
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline.
All Justices concur.